Citation Nr: 1003931	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly had active service from June 1978 to 
May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Department of Veterans' Affairs (VA) Regional Office (RO).  
The Veteran testified at a videoconference Board hearing 
before the undersigned Acting Veterans Law Judge in December 
2009.  

In a November 2006 decision, the RO granted service 
connection for a bilateral foot disability.  There is no 
subsequent correspondence from the Veteran expressing 
disagreement with the rating or effective date assigned.  
Accordingly an issue relating to a bilateral foot disability 
is no longer in appellate status.  See Grantham v. Brown, 114 
F .3d 1156 (1997). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his previously denied service 
connection claim for a left knee disability.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the Veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or for the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

As noted above, a statement of the case was issued to the 
Veteran in March 2007.  He was advised, among other things, 
that he had 60 days to submit additional information.  After 
the issuance of the statement of the case, the Veteran 
submitted additional evidence, including VA outpatient 
treatment records, in support of his claim.  The Board's 
review of the claims file fails to show any supplemental 
statement of the case issued after receipt of the additional 
evidence.  In other words, the record does not show that the 
RO has reviewed the new evidence and issued a supplemental 
statement of the case.  Under the circumstances, this matter 
must be returned to the RO for review of the additional 
evidence.  

In light of the fact that the Veteran submitted additional VA 
outpatient treatment records in support of his claim which 
were not reviewed by the RO, on remand, the RO also should 
attempt to obtain the Veteran's up-to-date VA and private 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his 
service representative and ask them to 
identify all VA and non-VA clinicians 
who have treated him for a left knee 
disability since March 2005.  Advise 
the Veteran not to re-submit medical 
evidence already of record.  Obtain all 
VA treatment records not already of 
record.  Once signed releases are 
received from the Veteran, obtain all 
private treatment records not already 
of record.  A copy of any response(s), 
to include any records obtained, should 
be included in the claims file.

2.  Thereafter, the RO should review 
the expanded record, to include all 
evidence received since the March 2007 
statement of the case, and readjudicate 
the claim.  Furnish the Veteran and his 
service representative a supplemental 
statement of the case on the issue of 
whether new and material evidence has 
been received to reopen a claim of 
service connection for a left knee 
disability.  An appropriate period of 
time should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

